Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings filed June 5, 2019 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed.  The closest prior art is Kawaguchi (JP2013064075; reference made to included English machine translation) which teaches liquid adhesives comprising a urethane acrylate and silicone resin.  Kawaguchi uses a hydroxypropyl methacrylate with the urethane acrylate but it appears this component is polymerized first with the urethane acrylate and then the silicone resin is place in the composition. See Example 1 ¶[0061] and section “and ultraviolet polymerization is started.”  Additionally, this polymerization of the monofunctional acrylate monomer which is taught as not preferred maybe a method of having the functionality of the monomer present without the potential for volatilization of the monomer as taught Kawaguchi in ¶[0032] with respect to silicone oils and acrylate monomers.  The hydroxypropyl methacrylate is not otherwise mentioned or even a generic hydroxyl functional (meth)acrylate mentioned in an apparent manner in the entire document.   Further, while Kawaguchi teaches the silicone oil may have a crosslinkable group, only alkyoxy groups are suggested for this purpose. (¶[0031]).  This also demonstrates how the Kawaguchi cannot fairly suggest the silanol content required by the claims.  Therefore, one of ordinary skill in the art would have to employ hindsight to arrive at the claimed invention using Kawaguchi using an composition which is taught away from in Kawaguchi (the monofunctional acrylate with silicone oil separately ¶[0032]) while also choosing to use hydroxyl functional silicones (siloxanes) not suggested by Kawaguchi even generically with silanol content of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766